UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2591



SYLVESTER JONES,

                                            Plaintiff - Appellant,

          versus


NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF
COLORED PEOPLE, its Presidents, Chairmen, and
Members of Board of Directors; its St. Louis,
Missouri Branch; and others; CARDINAL RITTER
INSTITUTE CORPORATION, its Chairmen, Presi-
dents and Operating Manager; its St. John Neu-
mann Apartment Building; its Manager, Travis
Harris; Assistant Managers; Samull Brooks;
"Bobby"; Emile, Albert Lenz, Coordinator,
Cardinal Ritter Institute; "Larry" and Ann
Jackson, Secretary; SURBURBAN JOURNALS NEWS-
PAPERS COMPANY/CORPORATION, St. Louis, Mis-
souri and New York, New York, Editors;
Publishers; Managers; Owners; Keith Batey;
Account Executive Robert M. Jelenic Chairman/
President and C.E.O.; Cynthia K. Williams,
Advertising Manager; Frank O'Connell, Vice
President and others; ST. LOUIS POST DISPATCH
NEWSPAPER COMPANY, its Presidents; Publisher;
Editors; TIM BRYANT, Reporter; VIACOM BROAD-
CASTING CORPORATION; VIACOM BROADCASTING OF
MISSOURI, its "KMOV" TV Channel 4; Managers;
Directors; and others; Anchors; Evening News;
and   its  reporter;   JAMMIE   ALLMAN;   U.S.
DEPARTMENT OF HOUSING & URBAN DEVELOPMENT, its
director, and St. Louis, Missouri Branch
director; KNOWN UNNAMED TENANT, and its Apart-
ment 305 8424 Lucas and Hunt Road-St. Louis
Missouri; UNITED STATES DISTRICT COURT EN BANC
FOR THE SOUTHERN DISTRICT OF ILLINOIS; UNITED
STATES COURT OF APPEALS FOR THE FOURTH
CIRCUIT, EN BANC; CITY OF JENNINGS MISSOURI
POLICE DEPARTMENT, its Chief Inspector and six
(6) Police Officers; STATE OF MISSOURI, De-
partment of Mental Health, its Director,
Agent, and all other unknown named state of-
ficials; UNITED STATES DEPARTMENT OF VETERANS
AFFAIRS, Department of Veterans Health; B.J.C.
HEALTH SYSTEM, its Christian N.W. Hospital,
unknown named doctors, nurses, and other
officials,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
2435-AMD)


Submitted:   February 24, 2000            Decided:   March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Sylvester Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Sylvester Jones appeals the district court’s order dismissing

this action as frivolous.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we dismiss the appeal on the reasoning of the district court.   See

Jones v. NAACP, No. CA-99-2435-AMD (D. Md. Nov. 8, 1999).   We deny

leave to proceed in forma pauperis and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                  3